Atkinson, J.
1. There was evidence tending to show an agreement between the accused and the deceased presently to fight without weapons, and after commencing the fight the deceased attempted to cut the accused with a knife, and at the same time the accused drew his pistol and fired the fatal shot. The judge charged the jury generally on the law of voluntary manslaughter, but omitted entirely to charge the law of that offense as based upon the theory of mutual combat or mutual intention to fight. Eeld, that the omission was erroneous. Findley v. State, 125 Ga. 579 (3) (54 S. E. 106); Giles v. State, 126 Ga. 549 (55 S. E. 405); Clements v. State, 140 Ga. 165 (78 S. E. 716).
2. Other grounds of the motion for new trial complained of excerpts from the charge and rulings upon the admissibility of evidence. They are all of such character as renders elaboration unnecessary, and none of them show error harmful to the accused.

Judgment reversed.


All the Justices concur, except Fish, G. J., absent.